Exhibit 10.3
Execution Version

 


 


 
CONTRIBUTION AGREEMENT
 


 
between
 


 
EXETER HOLDINGS TRUST 2020-3
Transferee
 


 
and
 


 
EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3
Transferor
 


 


 


 


 


 
Dated as of August 31, 2020
 



--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
Page
 
ARTICLE I
DEFINITIONS
1
SECTION 1.1
General
1
SECTION 1.2
Specific Terms
1
SECTION 1.3
Usage of Terms
2
SECTION 1.4
[Reserved]
2
SECTION 1.5
No Recourse
2
SECTION 1.6
Action by or Consent of Noteholders and Certificateholders
3
ARTICLE II
TRANSFER OF THE CONVEYED ASSETS
3
SECTION 2.1
Transfer of the Conveyed Assets
3
ARTICLE III
REPRESENTATIONS AND WARRANTIES
4
SECTION 3.1
Representations and Warranties of Transferor
4
SECTION 3.2
Representations and Warranties of Transferee
6
ARTICLE IV
COVENANTS OF SELLER
8
SECTION 4.1
Protection of Title of Transferee
8
SECTION 4.2
Other Liens or Interests
9
SECTION 4.3
Costs and Expenses
9
ARTICLE V
MISCELLANEOUS
9
SECTION 5.1
Liability of Transferor
9
SECTION 5.2
Merger or Consolidation of Transferor or Transferee
9
SECTION 5.3
Limitation on Liability of Transferor and Others
10
SECTION 5.4
[Reserved]
10
SECTION 5.5
Amendment
10
SECTION 5.6
Notices
11
SECTION 5.7
Merger and Integration
11
SECTION 5.8
Severability of Provisions
11
SECTION 5.9
Intention of the Parties
12
SECTION 5.10
Governing Law; Jurisdiction
13
SECTION 5.11
Waiver of Jury Trial
13
SECTION 5.12
Counterparts
13
SECTION 5.13
Subsequent Conveyance of the Conveyed Assets
13
SECTION 5.14
Nonpetition Covenant
14
SECTION 5.15
Limitation of Liability of Owner Trustee
14



SCHEDULES
 

Schedule A —
Representations and Warranties from the Transferor as to Perfection of
Receivables

 


i

--------------------------------------------------------------------------------

CONTRIBUTION AGREEMENT
 
THIS CONTRIBUTION AGREEMENT, dated as of August 31, 2020, is executed between
Exeter Holdings Trust 2020-3, a Delaware statutory trust, as Transferee
(“Transferee”) and Exeter Automobile Receivables Trust 2020-3, a Delaware
statutory trust, as Transferor (“Transferor”).
 
W I T N E S S E T H :
 
WHEREAS, Transferee and Transferor desire to provide for the transfer and
assignment by the Transferor to the Transferee, without recourse, of all of the
Transferor’s right, title and interest in the Conveyed Assets (as defined below)
in exchange for the issuance of the Holding Trust Certificate by the Transferee
in the name of the Transferor.
 
NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter contained, and for other good and valuable consideration, the
receipt of which is acknowledged, Transferee and Transferor, intending to be
legally bound, hereby agree as follows:
 
ARTICLE I

DEFINITIONS
 
SECTION 1.1  General.  The specific terms defined in this Article include the
plural as well as the singular. The words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and Article, Section, Schedule
and Exhibit references, unless otherwise specified, refer to Articles and
Sections of and Schedules and Exhibits to this Agreement. Capitalized terms used
herein without definition shall have the respective meanings assigned to such
terms in the Sale and Servicing Agreement, dated as of August 31, 2020 (the
“Sale and Servicing Agreement”), by and among EFCAR, LLC, as Seller, Exeter
Finance LLC, in its individual capacity and as Servicer, Exeter Holdings Trust
2020-3, as Holding Trust, Exeter Automobile Receivables Trust 2020-3, as Issuer,
and Wells Fargo Bank, National Association, as Backup Servicer and as Indenture
Trustee.
 
SECTION 1.2  Specific Terms.  Whenever used in this Agreement, the following
words and phrases, unless the context otherwise requires, shall have the
following meanings:
 
“Agreement” means this Contribution Agreement and all amendments hereof and
supplements hereto.
 
“Closing Date” means September 23, 2020.
 
“Contract” means a motor vehicle retail installment sale contract or promissory
note.
 
“Contribution Agreement Collateral” has the meaning specified in Section 5.9.
 

--------------------------------------------------------------------------------

“Conveyed Assets” means all property conveyed by the Transferor to the
Transferee pursuant to Section 2.1(a)(1) through (11).
 
“Corporate Trust Office” shall mean, with respect to the Owner Trustee, the
principal corporate trust office of Wilmington Trust Company located at Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001,
Attention: Corporate Trust Administration, or at such other address as
Wilmington Trust Company may designate by notice to the Depositor, or the
principal corporate trust office of any successor Owner Trustee (the address of
which such successor will notify the Depositor).
 
“Holding Trust” means Exeter Holdings Trust 2020-3.
 
“Indenture Trustee” means Wells Fargo Bank, National Association, as indenture
trustee and any successor indenture trustee appointed and acting pursuant to the
Indenture.
 
“Issuer” means Exeter Automobile Receivables Trust 2020-3.
 
“Owner Trustee” means Wilmington Trust Company, as Owner Trustee appointed and
acting pursuant to the Trust Agreement and Holding Trust Agreement.
 
“Receivables” has the meaning assigned to such term in the Sale and Servicing
Agreement.
 
“Related Documents” means the Notes, the Certificates, the Custodian Agreement,
the Sale and Servicing Agreement, the Indenture, the Trust Agreement, the
Holding Trust Agreement, the Asset Representations Review Agreement, the Lockbox
Account Agreement, the Sale Agreement, the Purchase Agreement and the
Underwriting Agreement. The Related Documents to be executed by any party are
referred to herein as “such party’s Related Documents,” “its Related Documents”
or by a similar expression.
 
“Sale and Servicing Agreement” has the meaning specified in Section 1.1.
 
“Schedule of Representations” means the Schedule of Representations and
Warranties attached hereto as Schedule A.
 
SECTION 1.3  Usage of Terms.  With respect to all terms used in this Agreement,
the singular includes the plural and the plural the singular; words importing
any gender include the other gender; references to “writing” include printing,
typing, lithography, and other means of reproducing words in a visible form;
references to agreements and other contractual instruments include all
subsequent amendments thereto or changes therein entered into in accordance with
their respective terms and not prohibited by this Agreement or the Sale and
Servicing Agreement; references to Persons include their permitted successors
and assigns; and the terms “include” or “including” mean “include without
limitation” or “including without limitation.”
 
SECTION 1.4  [Reserved].
 
SECTION 1.5  No Recourse.  Without limiting the obligations of Transferor
hereunder, no recourse may be taken, directly or indirectly, under this
Agreement or any certificate
 
2

--------------------------------------------------------------------------------

or other writing delivered in connection herewith or therewith, against any
stockholder, officer, director or manager, as such, of Transferor, or of any
predecessor or successor of Transferor.
 
SECTION 1.6  Action by or Consent of Noteholders and Certificateholders.
 Whenever any provision of this Agreement refers to action to be taken, or
consented to, by the Noteholders or the Certificateholders, such provision shall
be deemed to refer to the Noteholder or the Certificateholder, as the case may
be, of record as of the Record Date immediately preceding the date on which such
action is to be taken, or consent given, by Noteholders or Certificateholders.
Solely for the purposes of any action to be taken, or consented to, by
Noteholders or Certificateholders, any Note or Certificate registered in the
name of the Transferee or any Affiliate thereof shall be deemed not to be
outstanding; provided, however, that, solely for the purpose of determining
whether the Indenture Trustee is entitled to rely upon any such action or
consent, only Notes or Certificates which the Owner Trustee or the Indenture
Trustee, respectively, knows to be so owned shall be so disregarded.
 
ARTICLE II

TRANSFER OF THE CONVEYED ASSETS
 
SECTION 2.1  Transfer of the Conveyed Assets.
 
(a) Subject to the terms and conditions of this Agreement, Transferor hereby
sells, transfers, assigns, and otherwise conveys to Transferee without recourse
(but without limitation of its obligations in this Agreement), and Transferee
hereby purchases, all right, title and interest of Transferor in and to the
following described property (collectively, the “Conveyed Assets”):
 
(1) the Receivables and all moneys received thereon after the Cutoff Date;
 
(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Transferor in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;
 
(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
3

--------------------------------------------------------------------------------

(7) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Purchase Agreement, including the delivery requirements,
representations and warranties and the cure and repurchase obligations of Exeter
under the Purchase Agreement;
 
(8) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Sale Agreement, including the delivery requirements,
representations and warranties and the cure and repurchase obligations of the
Representation Provider under the Sale Agreement;
 
(9) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Sale and Servicing Agreement, including the delivery
requirements, representations and warranties and the cure and repurchase
obligations of Exeter and the Seller under the Sale and Servicing Agreement;
 
(10) all of the Transferor’s (i) Accounts, (ii) Chattel Paper, (iii) Documents,
(iv) Instruments and (v) General Intangibles (as such terms are defined in the
UCC) relating to the property described in (1) through (9); and
 
(11) all proceeds and investments with respect to items (1) through (10).
 
It is the intention of Transferor and Transferee that the transfer and
assignment contemplated by this Agreement shall constitute a sale of the
Conveyed Assets from Transferor to Transferee.
 
(b) Simultaneously with the conveyance of the Conveyed Assets to the Transferee,
the Transferee will issue the Holding Trust Certificate to the Transferor on the
Closing Date, representing 100% of the beneficial ownership interest in the
Transferee.  Each of the parties hereto intends and hereby agrees that all
transfers hereunder shall be absolute and irrevocable and shall provide the
Transferee with the full benefits of ownership of the Conveyed Assets.
 
ARTICLE III

REPRESENTATIONS AND WARRANTIES
 
SECTION 3.1  Representations and Warranties of Transferor.  Transferor makes the
following representations and warranties as of the date hereof and as of the
Closing Date on which Transferee relies in purchasing the Conveyed Assets. Such
representations are made as of the execution and delivery of this Agreement, but
shall survive the sale, transfer and assignment of the Conveyed Assets hereunder
and the pledge thereof by the Transferee to the Indenture Trustee under the
Indenture. Transferor and Transferee agree that the Indenture Trustee will
thereafter be entitled to enforce this Agreement against Transferor in the
Indenture Trustee’s own name on behalf of the Noteholders.
 
(a) Schedule of Representations.  The representations and warranties set forth
on the Schedule of Representations with respect to the Receivables are true and
correct.
 
4

--------------------------------------------------------------------------------

(b) Organization and Good Standing.  Transferor has been duly organized and is
validly existing and in good standing as a Delaware statutory trust under the
laws of the State of Delaware, with power and authority to own its properties
and to conduct its business as such properties are currently owned and such
business is currently conducted, and had at all relevant times, and now has,
power, authority and legal right to acquire, own and sell the Conveyed Assets to
be transferred to Transferee.
 
(c) Due Qualification.  Transferor is duly qualified to do business as a foreign
statutory trust, is in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions in which the ownership or lease of its
property or the conduct of its business requires such qualification.
 
(d) Power and Authority.  Transferor has the power and authority to execute and
deliver this Agreement and its Related Documents and to carry out its terms and
their terms, respectively; Transferor has full power and authority to sell and
assign the Conveyed Assets to be sold and assigned to and deposited with
Transferee hereunder and has duly authorized such sale and assignment to
Transferee by all necessary action; and the execution, delivery and performance
of this Agreement and Transferor’s Related Documents have been duly authorized
by Transferor by all necessary corporate action.
 
(e) No Consent Required.  Transferor is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.
 
(f) Valid Sale; Binding Obligations.  This Agreement and Transferor’s Related
Documents have been duly executed and delivered, shall effect a valid sale,
transfer and assignment of the Conveyed Assets to the Transferee, enforceable
against Transferor and creditors of and purchasers from Transferor; and this
Agreement and Transferor’s Related Documents constitute legal, valid and binding
obligations of Transferor enforceable in accordance with their respective terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditors’
rights generally and by equitable limitations on the availability of specific
remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law.
 
(g) No Violation.  The consummation of the transactions contemplated by this
Agreement and the Related Documents, and the fulfillment of the terms of this
Agreement and the Related Documents, shall not conflict with, result in any
breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under, the certificate of trust or
trust agreement of Transferor, or any indenture, agreement, mortgage, deed of
trust or other instrument to which Transferor is a party or by which it is
bound, or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument, other than this Agreement and the Indenture,
or violate any law, order, rule or regulation applicable to Transferor of any
court or of any federal or state regulatory body,
 
5

--------------------------------------------------------------------------------

administrative agency or other governmental instrumentality having jurisdiction
over Transferor or any of its properties.
 
(h) No Proceedings.  There are no proceedings or investigations pending or, to
Transferor’s knowledge, threatened against Transferor, before any court,
regulatory body, administrative agency or other tribunal or governmental
instrumentality having jurisdiction over Transferor or its properties (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the issuance of the Notes or the consummation of any of the
transactions contemplated by this Agreement or any of the Related Documents,
(iii) seeking any determination or ruling that might materially and adversely
affect the performance by Transferor of its obligations under, or the validity
or enforceability of, this Agreement or any of the Related Documents or (iv)
seeking to affect adversely the federal income tax or other federal, state or
local tax attributes of, or seeking to impose any excise, franchise, transfer or
similar tax upon, the transfer and acquisition of the Conveyed Assets hereunder
or the pledge thereof to the Indenture Trustee under the Indenture.
 
(i) Solvency.  The Transferor is not insolvent, nor will the Transferor be made
insolvent by the transfer of the Conveyed Assets, nor does the Transferor
anticipate any pending insolvency.
 
(j) Chief Executive Office and Principal Place of Business.  The chief executive
office and principal place of business of Transferor is located at c/o
Wilmington Trust, National Association, Rodney Square North, 1100 North Market
Street, Wilmington, Delaware 19890-0001, Attention: Corporate Trust
Administration.
 
In the event of any breach of a representation and warranty made by Transferor
hereunder, Transferee covenants and agrees that it will not take any action to
pursue any remedy that it may have hereunder, in law, in equity or otherwise,
until a year and a day have passed since the date on which all Notes,
Certificates, pass-through certificates or other similar securities issued by
Transferor, or a trust or similar vehicle formed by Transferor (other than the
Transferee), have been paid in full. Transferor and Transferee agree that
damages will not be an adequate remedy for such breach.
 
SECTION 3.2  Representations and Warranties of Transferee.  Transferee makes the
following representations and warranties as of the date hereof and as of the
Closing Date, on which Transferor relies in selling, assigning, transferring and
conveying the Conveyed Assets to Transferee hereunder. Such representations are
made as of the execution and delivery of this Agreement, but shall survive the
sale, transfer and assignment of the Conveyed Assets hereunder and the pledge
thereof by the Transferee to the Indenture Trustee under the Indenture.
 
(a) Organization and Good Standing.  Transferee has been duly organized and is
validly existing and in good standing as a Delaware statutory trust under the
laws of the State of Delaware, with the power and authority to own its
properties and to conduct its business as such properties are currently owned
and such business is currently conducted, and had at all relevant times, and
has, full power, authority and legal right to acquire and own the Conveyed
Assets.
 
6

--------------------------------------------------------------------------------

(b) Due Qualification.  Transferee is duly qualified to do business as a foreign
statutory trust, is in good standing, and has obtained all necessary licenses
and approvals in all jurisdictions where the failure to do so would materially
and adversely affect Transferee’s ability to acquire the Conveyed Assets, or the
validity or enforceability of the Conveyed Assets or to perform Transferee’s
obligations hereunder and under the Transferee’s Related Documents.
 
(c) Power and Authority.  Transferee has the power, authority and legal right to
execute and deliver this Agreement and to carry out the terms hereof and to
acquire the Conveyed Assets hereunder; and the execution, delivery and
performance of this Agreement and all of the documents required pursuant hereto
have been duly authorized by Transferee by all necessary corporate action.
 
(d) No Consent Required.  Transferee is not required to obtain the consent of
any other Person, or any consent, license, approval or authorization or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery or performance of this Agreement and
the Related Documents, except for such as have been obtained, effected or made.
 
(e) Binding Obligation.  This Agreement constitutes a legal, valid and binding
obligation of Transferee, enforceable against Transferee in accordance with its
terms, subject, as to enforceability, to applicable bankruptcy, insolvency,
reorganization, conservatorship, receivership, liquidation and other similar
laws and to general equitable principles.
 
(f) No Violation.  The execution, delivery and performance by Transferee of this
Agreement, the consummation of the transactions contemplated by this Agreement
and the Related Documents and the fulfillment of the terms of this Agreement and
the Related Documents do not and will not conflict with, result in any breach of
any of the terms and provisions of, or constitute (with or without notice or
lapse of time) a default under, the certificate of trust or trust agreement of
Transferee, or conflict with or breach any of the terms or provisions of, or
constitute (with or without notice or lapse of time) a default under, any
indenture, agreement, mortgage, deed of trust or other instrument to which
Transferee is a party or by which Transferee is bound or to which any of its
properties are subject, or result in the creation or imposition of any Lien upon
any of its properties pursuant to the terms of any such indenture, agreement,
mortgage, deed of trust or other instrument, other than this Agreement and the
Indenture, or violate any law, order, rule or regulation, applicable to
Transferee or its properties, of any federal or state regulatory body, any
court, administrative agency, or other governmental instrumentality having
jurisdiction over Transferee or any of its properties.
 
(g) No Proceedings. There are no proceedings or investigations pending, or, to
the knowledge of Transferee, threatened against Transferee, before any court,
regulatory body, administrative agency, or other tribunal or governmental
instrumentality having jurisdiction over Transferee or its properties: (i)
asserting the invalidity of this Agreement or any of the Related Documents, (ii)
seeking to prevent the consummation of any of the transactions contemplated by
this Agreement or any of the Related Documents, (iii)
 
7

--------------------------------------------------------------------------------

seeking any determination or ruling that might materially and adversely affect
the performance by Transferee of its obligations under, or the validity or
enforceability of, this Agreement or any of the Related Documents or (iv) that
may adversely affect the federal or state income tax attributes of, or seeking
to impose any excise, franchise, transfer or similar tax upon, the transfer and
acquisition of the Conveyed Assets hereunder or the pledge thereof to the
Indenture Trustee under the Indenture.
 
ARTICLE IV

COVENANTS OF SELLER
 
SECTION 4.1  Protection of Title of Transferee.
 
(a) At or prior to the Closing Date, Transferor shall have filed or caused to be
filed a UCC-1 financing statement, naming Transferor as seller or debtor, naming
Transferee as purchaser or secured party and describing the Conveyed Assets
being sold by it to Transferee as collateral, with the office of the Secretary
of State of the State of Delaware and in such other locations as Transferee
shall have required. From time to time thereafter, Transferor shall execute and
file such financing statements and cause to be executed and filed such
continuation statements, all in such manner and in such places as may be
required by law fully to preserve, maintain and protect the interest of
Transferee under this Agreement and of the Indenture Trustee under the Indenture
in the Conveyed Assets and in the proceeds thereof. Transferor shall deliver (or
cause to be delivered) to Transferee and the Indenture Trustee file-stamped
copies of, or filing receipts for, any document filed as provided above, as soon
as available following such filing. In the event that Transferor fails to
perform its obligations under this subsection, Transferee or the Indenture
Trustee may do so, at the expense of the Transferor. In furtherance of the
foregoing, the Transferor hereby authorizes the Transferee or the Indenture
Trustee to file a record or records (as defined in the applicable UCC),
including, without limitation, financing statements, in all jurisdictions and
with all filing offices as the Transferee may determine, in its sole discretion,
are necessary or advisable to perfect the security interest granted to the
Transferee pursuant to Section 5.9 of this Agreement. Such financing statements
may describe the collateral in the same manner as described herein or may
contain an indication or description of collateral that describes such property
in any other manner as such party may determine, in its sole discretion, is
necessary, advisable or prudent to ensure the perfection of the security
interest in the collateral granted to the Transferee herein. The Indenture
Trustee shall not be obligated to file any such records (including, without
limitation, financing statements) except upon written instruction from the
Transferor or the Transferee.
 
(b) Transferor shall not change its name, identity, state of formation or
corporate structure in any manner that would, could or might make any financing
statement or continuation statement filed by Transferor (or by Transferee or the
Indenture Trustee on behalf of Transferor) in accordance with paragraph (a)
above seriously misleading within the meaning of §9-506 of the applicable UCC,
unless they shall have given Transferee and the Indenture Trustee at least 60
days’ prior written notice thereof, and shall promptly file
 
8

--------------------------------------------------------------------------------

appropriate amendments to all previously filed financing statements and
continuation statements.
 
(c) Transferor shall give Transferee and the Indenture Trustee at least 60 days
prior written notice of any relocation that would result in a change of the
location of the debtor within the meaning of Section 9-307 of the applicable
UCC. Transferor shall at all times maintain its principal executive office
within the United States of America.
 
SECTION 4.2  Other Liens or Interests.  Except for the conveyances hereunder and
the pledge pursuant to the Indenture, Transferor will not sell, pledge, assign
or transfer to any other Person, or grant, create, incur, assume or suffer to
exist any Lien on the Conveyed Assets or any interest therein, and Transferor
shall defend the right, title, and interest of Transferee in and to the Conveyed
Assets against all claims of third parties claiming through or under Transferor.
 
SECTION 4.3  Costs and Expenses.  Transferor shall pay all reasonable costs and
disbursements in connection with the performance of its obligations hereunder
and under its Related Documents.
 
ARTICLE V

MISCELLANEOUS
 
SECTION 5.1  Liability of Transferor.  Transferor shall be liable in accordance
herewith only to the extent of the obligations in this Agreement specifically
undertaken by Transferor and the representations and warranties of Transferor.
 
SECTION 5.2  Merger or Consolidation of Transferor or Transferee.  Any
corporation or other entity (i) into which Transferor or Transferee may be
merged or consolidated, (ii) resulting from any merger or consolidation to which
Transferor or Transferee is a party or (iii) succeeding to the business of
Transferor or Transferee, in the case of Transferor, which entity has a
certificate of incorporation or other similar organizational document containing
provisions relating to limitations on business and other matters substantively
identical to those contained in Transferor’s certificate of trust, provided that
in any of the foregoing cases such entity shall execute an agreement of
assumption to perform every obligation of Transferor or Transferee, as the case
may be, under this Agreement and, whether or not such assumption agreement is
executed, shall be the successor to Transferor or Transferee, as the case may
be, hereunder (without relieving Transferor or Transferee of their
responsibilities hereunder, if it survives such merger or consolidation) without
the execution or filing of any document or any further action by any of the
parties to this Agreement. Transferor or Transferee shall promptly inform the
other party, the Indenture Trustee and the Owner Trustee and, as a condition to
the consummation of the transactions referred to in clauses (i), (ii) and (iii)
above, (x) immediately after giving effect to such transaction, no
representation or warranty made pursuant to Sections 3.1 and 3.2 of this
Agreement shall have been breached (for purposes hereof, such representations
and warranties shall speak as of the date of the consummation of such
transaction) and be continuing, (y) Transferor or Transferee, as applicable,
shall have delivered written notice of such consolidation, merger or purchase
and assumption to the Rating Agencies prior to the consummation of such
transaction and shall have delivered to the other party and the Indenture
Trustee an Officer’s
 
9

--------------------------------------------------------------------------------

Certificate of the Transferor or a certificate signed by or on behalf of the
Transferee, as applicable, and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 5.2 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with, and (z)
Transferor or Transferee, as applicable, shall have delivered to the other party
and the Indenture Trustee an Opinion of Counsel, stating, in the opinion of such
counsel, either (A) all financing statements and continuation statements and
amendments thereto have been executed and filed that are necessary to preserve
and protect the interest of the Indenture Trustee in the Conveyed Assets and
reciting the details of the filings or (B) no such action shall be necessary to
preserve and protect such interest.
 
SECTION 5.3  Limitation on Liability of Transferor and Others.  Transferor and
any director, manager, officer, employee or agent thereof may rely in good faith
on the advice of counsel or on any document of any kind prima facie properly
executed and submitted by any Person respecting any matters arising under this
Agreement. Transferor shall not be under any obligation to appear in, prosecute
or defend any legal action that is not incidental to its obligations under this
Agreement or its Related Documents and that in its opinion may involve it in any
expense or liability.
 
SECTION 5.4  [Reserved].
 
SECTION 5.5  Amendment.
 
(a) This Agreement may be amended by Transferor and Transferee without the
consent of the Indenture Trustee, the Owner Trustee, or any of the
Certificateholders or the Noteholders (i) to cure any ambiguity or to conform
this Agreement to the Prospectus; provided, however, that the Owner Trustee and
the Indenture Trustee shall be entitled to receive and conclusively rely upon an
Opinion of Counsel described in Section 5.5(e) in connection with any such
amendment or (ii) to correct or supplement any provisions in this Agreement, to
comply with any changes in the Code or to make any other provisions with respect
to matters or questions arising under this Agreement which shall not be
inconsistent with the provisions of this Agreement; provided, however, that (A)
such action shall not, as evidenced by an Opinion of Counsel delivered to the
Owner Trustee and the Indenture Trustee, adversely affect in any material
respect the interests of any Certificateholder or Noteholder or (B) the Rating
Agency Condition shall have been satisfied with respect to such amendment and
the Transferee or the Transferor shall have notified the Indenture Trustee in
writing that the Rating Agency Condition has been satisfied with respect to such
amendment.
 
(b) This Agreement may also be amended from time to time by Transferor and
Transferee, and with the consent of the Indenture Trustee and the Noteholders
evidencing not less than a majority of the outstanding principal amount of the
Notes, in accordance with the Sale and Servicing Agreement, for the purpose of
adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement, or of modifying in any manner the rights of
Certificateholders or Noteholders; provided, however, to the extent not
otherwise permitted by Section 5.5(a), the Transferor provides the Indenture
Trustee with an Opinion of Counsel (which may be provided by the
 
10

--------------------------------------------------------------------------------

Transferor’s internal counsel) stating that no such amendment shall increase or
reduce in any manner the amount or priority of, or accelerate or delay the
timing of, collections of payments on Receivables or distributions that shall be
required to be made on any Note or Certificate, unless the Holders of all of the
outstanding Notes of each class and the Certificateholders, in each case,
affected thereby have consented thereto.
 
(c) Prior to the execution of any such amendment or consent, Transferor shall
have furnished written notification of the substance of such amendment or
consent to each Rating Agency.
 
(d) It shall not be necessary for the consent of Certificateholders or
Noteholders pursuant to this Section to approve the particular form of any
proposed amendment or consent, but it shall be sufficient if such consent shall
approve the substance thereof. The manner of obtaining such consents and of
evidencing the authorization of the execution thereof by Certificateholders or
Noteholders shall be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates. The consent
of a Holder of the Certificate or a Note given pursuant to this Section or
pursuant to any other provision of this Agreement shall be conclusive and
binding on such Holder and on all future Holders of such Certificate or such
Note and of any Certificate or any Note issued upon the transfer thereof or in
exchange thereof or in lieu thereof whether or not notation of such consent is
made upon the Certificate or Note.
 
(e) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement, and that all conditions precedent, if
any, provided for in this Agreement have been satisfied.
 
SECTION 5.6  Notices.  All demands, notices and communications to Transferor or
Transferee hereunder shall be in writing, personally delivered, or sent by
telecopier (subsequently confirmed in writing), reputable overnight courier or
mailed by certified mail, return receipt requested, and shall be deemed to have
been given upon receipt, in the case of Transferor or Transferee, to the
Corporate Trust Office or such other address as shall be designated by
Transferor or Transferee in a written notice delivered to the other party.
 
Copies of all demands, notices and communications provided to the Indenture
Trustee, the Noteholders or the Backup Servicer pursuant to this Agreement shall
be provided to the Certificateholders.
 
SECTION 5.7  Merger and Integration.  Except as specifically stated otherwise
herein, this Agreement and Related Documents set forth the entire understanding
of the parties relating to the subject matter hereof, and all prior
understandings, written or oral, are superseded by this Agreement and the
Related Documents. This Agreement may not be modified, amended, waived or
supplemented except as provided herein.
 
SECTION 5.8  Severability of Provisions.  If any one or more of the covenants,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, then such
 
11

--------------------------------------------------------------------------------

covenants, provisions or terms shall be deemed severable from the remaining
covenants, provisions or terms of this Agreement and shall in no way affect the
validity or enforceability of the other provisions of this Agreement.
 
SECTION 5.9  Intention of the Parties.  The execution and delivery of this
Agreement shall constitute an acknowledgment by Transferor and Transferee that
they intend that the assignment and transfer herein contemplated constitute a
sale and assignment outright, and not for security, of the Conveyed Assets,
conveying good title thereto free and clear of any Liens, from Transferor to
Transferee. In the event that such conveyance is determined to be made as
security for a loan made by Transferee to Transferor, the Transferor hereby
grants to Transferee a security interest in all of Transferor’s right, title and
interest in and to the following property whether now owned or existing or
hereafter acquired or arising, and this Agreement shall constitute a security
agreement under applicable law (collectively, the “Contribution Agreement
Collateral”).
 
(1) the Receivables and all moneys received thereon after the Cutoff Date;
 
(2) the security interests in the Financed Vehicles granted by Obligors pursuant
to the Receivables and any other interest of the Transferor in such Financed
Vehicles;
 
(3) any proceeds and the right to receive proceeds with respect to the
Receivables from claims on any physical damage, credit life or disability
insurance policies covering Financed Vehicles or Obligors and any proceeds from
the liquidation of the Receivables;
 
(4) any proceeds from any Receivable repurchased by a Dealer pursuant to a
Dealer Agreement as a result of a breach of representation or warranty in the
related Dealer Agreement;
 
(5) all rights under any Service Contracts on the related Financed Vehicles;
 
(6) the related Receivable Files;
 
(7) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Purchase Agreement, including the delivery requirements,
representations and warranties and the cure and repurchase obligations of Exeter
under the Purchase Agreement;
 
(8) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Sale Agreement, including the delivery requirements,
representations and warranties and the cure and repurchase obligations of the
Representation Provider under the Sale Agreement;
 
(9) all of the Transferor’s rights and benefits, but none of its obligations or
burdens, under the Sale and Servicing Agreement, including the delivery
requirements,
 
12

--------------------------------------------------------------------------------

representations and warranties and the cure and repurchase obligations of Exeter
and the Seller under the Sale and Servicing Agreement;
 
(10) all of the rights to all of the Transferor’s (i) Accounts, (ii) Chattel
Paper, (iii) Documents, (iv) Instruments and (v) General Intangibles (as such
terms are defined in the UCC) relating to the property described in (1) through
(9); and
 
(11) all proceeds and investments with respect to items (1) through (10).
 
SECTION 5.10  Governing Law; Jurisdiction.  This Agreement shall be construed in
accordance with, and this Agreement and all matters arising out of or relating
in any way to this Agreement shall be governed by, the law of the State of New
York, without giving effect to its conflict of law provisions (other than
Sections 5-1401 and 5-1402 of the New York General Obligations Law). The parties
hereto agree to the non-exclusive jurisdiction of any federal courts located
within the state of New York.
 
SECTION 5.11  Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION BROUGHT ON OR WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
DOCUMENT OR INSTRUMENT EXECUTED IN CONNECTION HEREWITH OR THEREWITH.
 
SECTION 5.12  Counterparts.  For the purpose of facilitating the execution of
this Agreement and for other purposes, this Agreement may be executed
simultaneously in any number of counterparts, each of which counterparts shall
be deemed to be an original, and all of which counterparts shall constitute but
one and the same instrument. Each of the parties hereto further agrees that this
Agreement and any other documents to be delivered in connection herewith may be
electronically signed, and that any electronic signatures appearing on this
Agreement or such other documents are the same as handwritten signatures for the
purposes of validity, enforceability, and admissibility.
 
SECTION 5.13  Subsequent Conveyance of the Conveyed Assets.  Transferor
acknowledges that Transferee intends, pursuant to the Indenture, to pledge the
Conveyed Assets, together with its rights under this Agreement, to the Indenture
Trustee on the Closing Date.  Additionally, Transferee acknowledges that
Transferor intends, pursuant to the Indenture, to pledge the Holding Trust
Certificate, together with its rights under this Agreement, to the Indenture
Trustee on the Closing Date.  Transferor and Transferee acknowledge and consent
to each such pledge and waive any further notice thereof, and covenant and agree
that the representations and warranties of Transferee contained in this
Agreement and the rights of Transferor hereunder are intended to benefit the
Owner Trustee, the Indenture Trustee, the Noteholders and the
Certificateholders. In furtherance of the foregoing, Transferee covenants and
agrees to perform its duties and obligations hereunder, in accordance with the
terms hereof for the benefit of the Owner Trustee, the Indenture Trustee, the
Noteholders and the Certificateholders and that, notwithstanding anything to the
contrary in this Agreement, Transferee shall be directly liable to the Owner
Trustee, the Indenture Trustee, the Noteholders and the Certificateholders
(notwithstanding any failure by the Servicer, the Backup Servicer or the
Transferor to perform its respective duties and obligations hereunder or under
Related Documents) and that the Indenture Trustee may enforce the duties and
obligations of Transferee under this Agreement against
 
13

--------------------------------------------------------------------------------

Transferee for the benefit of the Owner Trustee, the Indenture Trustee, the
Noteholders and the Certificateholders.
 
SECTION 5.14  Nonpetition Covenant.  Neither Transferee nor Transferor shall
petition or otherwise invoke the process of any court or government authority
for the purpose of commencing or sustaining a case against the other party under
any federal or state bankruptcy, insolvency or similar law or appointing a
receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the other party or any substantial part of their respective
property, or ordering the winding up or liquidation of the affairs of the other
party.
 
SECTION 5.15  Limitation of Liability of Owner Trustee.  It is expressly
understood and agreed by the parties hereto that (a) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely as trustee of Transferee and Transferor, in the exercise of the powers
and authority conferred and vested in it, (b) each of the representations,
undertakings and agreements herein made on the part of the Transferee and
Transferor is made and intended not as personal representations, undertakings
and agreements by Wilmington Trust Company but is made and intended for the
purpose of binding only the Transferee and Transferor, as applicable, (c)
nothing herein contained shall be construed as creating any liability on
Wilmington Trust Company, individually or personally, to perform any covenant
either expressed or implied contained herein, all such liability, if any, being
expressly waived by the parties hereto and by any Person claiming by, through or
under the parties hereto, (d) Wilmington Trust Company has made no investigation
as to the accuracy or completeness of any representations or warranties made by
the Transferee and Transferor in this Agreement and (e) under no circumstances
shall Wilmington Trust Company be personally liable for the payment of any
indebtedness or expenses of the Transferee or Transferor or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Transferee or Transferor under this Agreement or any other
related documents.
 
[Remainder of Page Intentionally Left Blank]
 




14

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Contribution Agreement to be
duly executed by their respective officers as of the day and year first above
written.
 

 
EXETER HOLDINGS TRUST 2020-3, as Transferee
         
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee
           
By:
/s/ Jennifer Luce
                                                                

     
Name: Jennifer Luce

     
Title:   Vice President

                 
EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3, as Transferor
         
By:
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Owner
Trustee
           
By:
/s/ Jennifer Luce
                                                                 

     
Name: Jennifer Luce
     
Title:   Vice President



















[Contribution Agreement]

--------------------------------------------------------------------------------

SCHEDULE A
 
REPRESENTATIONS AND WARRANTIES OF
 
EXETER AUTOMOBILE RECEIVABLES TRUST 2020-3 (“TRANSFEROR”)
 
Representations and Warranties Regarding the Receivables:
 
1. Security Interest in Financed Vehicle.  This Agreement creates a valid and
continuing Security Interest (as defined in the applicable UCC) in the
Receivables in favor of the Transferee, which Security Interest is prior to all
other Liens, and is enforceable as such as against creditors of and purchasers
from the Transferor. The Transferor owns and has good and marketable title to
the Receivables free and clear of any Lien (other than the Lien in favor of the
Transferee and the Indenture Trustee), claim or encumbrance of any Person.
 
2. Perfection of Security Interest.  Each Receivable is secured by a first
priority validly perfected security interest in the related Financed Vehicle in
favor of the Transferee, for the benefit of the Indenture Trustee, or all
necessary actions with respect to such Receivable have been taken or will be
taken to perfect a first priority security interest in the related Financed
Vehicle in favor of the Transferee, for the benefit of the Indenture Trustee.
 
3. All Filings Made.  The Transferor will cause, within ten days of the Closing
Date, the filing of all appropriate financing statements in the proper filing
office in the State of Delaware under applicable law in order to perfect the
security interest in the Receivables granted to the Transferee hereunder. All
financing statements filed or to be filed against the Transferor in favor of the
Transferee in connection herewith describing the Receivables contain a statement
to the following effect: “A purchase of or a security interest in any collateral
described in this financing statement will violate the rights of the
Transferee.”
 
4. No Impairment.  Other than the security interest granted to the Transferee
pursuant to this Agreement, the Transferor has not pledged, assigned, sold,
granted a security interest in, or otherwise conveyed any of the Receivables.
The Transferor has not authorized the filing of and is not aware of any
financing statements against the Transferor that include a description of
collateral covering the Receivables other than any financing statement relating
to the security interest granted to the Transferee hereunder or that has been
terminated. The Transferor is not aware of any judgment, ERISA or tax lien
filings against it.
 
5. Chattel Paper.  The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
States of New York and Delaware.
 
6. Good Title.  Immediately prior to the pledge of the Receivables to the
Transferee pursuant to this Agreement, the Transferor was the sole owner thereof
and had good and marketable title thereto, free of any Lien and, upon execution
and delivery of this Agreement, the Transferee shall have good and marketable
title to and will be the sole owner of such Receivables, free of any Lien.
 
SCH-A-1

--------------------------------------------------------------------------------

7. Possession of Original Copy.  The Custodian, on behalf of the Transferor, has
in its possession or “control” (within the meaning of Section 9-105 of the
applicable UCC) the original contract (or with respect to “electronic chattel
paper”, the authoritative copy) that constitutes or evidences the Receivable.
 
8. One Original.  There is only one original executed copy (or with respect to
“electronic chattel paper”, one authoritative copy) of each Contract. With
respect to Contracts that are “electronic chattel paper”, each authoritative
copy (a) is unique, identifiable and unalterable (other than with the
participation of the Custodian in the case of an addition or amendment of an
identified assignee and other than a revision that is readily identifiable as an
authorized or unauthorized revision) and (b) has been communicated to and is
maintained by or on behalf of the Custodian, solely for the benefit of the
Indenture Trustee.
 
9. Not an Authoritative Copy.  With respect to Contracts that are “electronic
chattel paper”, each copy of the authoritative copy and any copy of a copy are
readily identifiable as copies that are not the authoritative copy.
 
10. Revisions.  With respect to Contracts that are “electronic chattel paper”,
the related Receivables have been established in a manner such that (a) all
copies or revisions that add or change an identified assignee of the
authoritative copy of each such Contract must be made with the participation of
the Custodian and (b) all revisions of the authoritative copy of each such
Contract must be readily identifiable as an authorized or unauthorized revision.
 
11. Pledge or Assignment.  With respect to Contracts that are “electronic
chattel paper”, the authoritative copy of each Contract communicated to the
Custodian has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Custodian.











 
SCH-A-2